[Cite as State v. Baston, 2021-Ohio-890.]




                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            CLERMONT COUNTY



 STATE OF OHIO,                                    :

        Appellee,                                  :     CASE NO . CA2019-12-100

                                                   :            OPINION
     - vs -                                                      3/22/2021
                                                   :

 ROBERT PAUL BASTON,                               :

        Appellant.                                 :




           CRIMINAL APPEAL FROM CLERMONT COUNTY MUNICIPAL COURT
               Case Nos. 2006CRB04412; 2006CRB04413; 2008CRB00587;
                            2008CRB02542; 2008CRB03751


Mark J. Tekulve, Clermont County Prosecutor, Nick Horton, 76 S. Riverside Drive, Second
Floor, Batavia, Ohio 45103, for appellee

Denise S. Barone, 385 North Street, Batavia, Ohio 45103-3005, for appellant



        S. POWELL, J.

        {¶ 1} Appellant, Robert Paul Baston, appeals the decision of the Clermont County

Municipal Court denying his application to seal the record in Case No. 2006CRB04412, a

criminal matter originally charging Baston with a first-degree misdemeanor offense that was

subsequently dismissed by the municipal court on September 28, 2006. For the reasons

outlined below, we affirm the municipal court's decision.
                                                                              Clermont CA2019-12-100

        {¶ 2} On October 30, 2019, Baston filed an application to seal the record in the

above-referenced case, Case No. 2006CRB04412.1 Baston included with his application a

"waiver." In this waiver, Baston stated that he was "waiving his right" to be present at any

hearing the municipal court may have on his application to seal the record in that case since

he "is currently incarcerated out of state." Despite Baston's so-called "waiver," a hearing

on the matter was nevertheless scheduled before a municipal court magistrate for

November 21, 2019.

        {¶ 3} Baston did not appear at the November 21, 2019 hearing. According to the

transcript of that hearing, which was presided over by Magistrate Christopher Bazley, this

was because Baston was "incarcerated in an Indiana prison." A search of the Indiana

Department of Correction offender data website, for which we can take judicial notice,2

shows that Baston was then, and is still, an inmate at the Wabash Valley Level 3 Facility in

Carlisle, Indiana serving a 40-year prison term for Class A felony child molesting.3 The

Court of Appeals of Indiana affirmed Baston's conviction for that offense in Baston v. State,

Case No. 69A01-1008-CR-401, Ind. App. Unpub. LEXIS 704 (May 27, 2011).

        {¶ 4} Shortly after the November 21, 2019 hearing concluded, the magistrate

issued a decision denying Baston's application to seal the record in Case No.


1. Baston filed four other applications to seal the record in Case Nos. 2006CRA04413, 2008CRB00587,
2008CRB02542, and 2008CRB03751. Baston's appellate brief, however, only argues against the municipal
court's decision denying his application to seal the record in Case No. 2006CRB4412. Therefore, because
Baston's appellate brief only raises an argument as it relates to the municipal court's decision in Case No.
2006CRB4412, this opinion will also be limited to that one case. But, even if this opinion was not so limited,
the outcome would nevertheless remain the same.

2. "This court has previously determined that we may take judicial notice of the Ohio Department of
Rehabilitation and Correction's website to determine if a defendant is incarcerated and his or her date of
release." State v. Williams, 12th Dist. Butler Nos. CA2018-01-012 and CA2018-01-013, 2018-Ohio-3989, ¶
12, fn.1. Indiana courts have determined the same. See, e.g., Sterling v. Zatecky, S.D.Ind. No. 1:16-cv-
03394-JRS-MJD, 2018 U.S. Dist. LEXIS 198453, *1, fn.1 (taking "judicial notice of the Indiana Department of
Correction offender location information available at its public website").

3. The results of a search of the Indiana Department of Corrections offender data website can be found here,
https://www.in.gov/apps/indcorrection/ofs/ofs?lname=baston&fname=robert&search1.x=54&search1.y=9
(last accessed Mar. 3, 2021).
                                                     -2-
                                                                     Clermont CA2019-12-100

2006CRB04412.         The magistrate's decision denying Baston's application stated that

Baston's petition was overruled because Baston "failed to appear" at that hearing.

       {¶ 5} On December 2, 2019, Baston filed an objection to the magistrate's decision.

To support his objection, Baston initially stated:

                Petitioner Robert P. Baston filed a[n] expungement of record
                application on October 30, 2019 and with the expungement
                application the Petitioner attached a waiver of appearance
                waiving his right to be present at the expungement hearing since
                Petitioner is currently living in the state of Indiana hundreds of
                miles from Clermont County, Ohio. Petitioner felt that a
                Judge/Magistrate could rule on the expungement application
                without the presents (sic) of the Petitioner in court.

       {¶ 6} Continuing, Baston then stated:

                On November 21, 2019 @ 11:27 a.m. Magistrate Christopher
                Bazley overruled Petitioner's expungement application for
                failure to appear and did not acknowledge Petitioner's waiver of
                appearance to be present in court. Therefore Petitioner prays
                that the court reconsiders (sic) Petitioner's expungement
                application to expunge and seal dismissed charges on his
                record so Petitioner can benefit expungement for employment,
                pardons, background-check errors, over-restrictive hiring rules
                and more…

       {¶ 7} Baston included with his objection another "waiver." In this waiver, just like in

his first, Baston stated that he was waiving his appearance since he is "currently living in

the state of Indiana."

       {¶ 8} On January 8, 2020, the municipal court issued a decision denying Baston's

objection to the magistrate's decision. In so holding, the municipal court stated that it had

conducted an independent review of the record and determined that "[d]efendant must

appear in court so the Magistrate or a Judge can evaluate whether it is appropriate to grant

his request."

       {¶ 9} Baston now appeals the municipal court's decision, raising the following single

assignment of error for review.


                                               -3-
                                                                   Clermont CA2019-12-100

       {¶ 10} THE    TRIAL     COURT      ABUSED      ITS   DISCRETION        BY    DENYING

APPELLANT'S APPLICATION TO HAVE THE RECORD OF HIS DISMISSAL SEALED.

       {¶ 11} Baston argues the municipal court abused its discretion by denying his

application to seal the record in Case No. 2006CRB04412. We disagree.

       {¶ 12} Pursuant to R.C. 2953.52(A)(1), any person "who is the defendant named in

a dismissed complaint, indictment, or information, may apply to the court for an order to

seal the person's official records in the case." Upon the filing of such an application, "the

court shall set a date for a hearing and shall notify the prosecutor in the case of the hearing

on the application." R.C. 2953.52(B)(1). The court, however, is not required to hold a

hearing when the applicant "'is not eligible as a matter of law and that ineligibility can be

established by proof or documentation included in the record.'" State v. L.F., 12th Dist.

Clermont No. CA2019-04-036, 2020-Ohio-420, ¶ 8, quoting State v. D.D.G., 8th Dist.

Cuyahoga No. 108291, 2019-Ohio-4982, ¶ 25; see, e.g., McBride v. Whitehall, 10th Dist.

Franklin No. 13AP-658, 2013-Ohio-5718, ¶ 11 (hearing on application to seal a record is

not necessary if applicant's ineligibility can be determined on the record before the court).

This is because a hearing under such circumstances "simply would serve no purpose."

State v. Potts, 11th Dist. Trumbull Nos. 2019-T-0038 and 2019-T-0039, 2020-Ohio-989, ¶

15.

       {¶ 13} In determining whether an applicant is eligible for record sealing under R.C.

2953.52, the court must determine (1) whether the "complaint, indictment, or information"

brought against the applicant was dismissed, and (2) whether criminal proceedings are

pending against the applicant.     R.C. 2953.52(B)(2)(a) and (b).      This determination is

reviewed de novo. State v. A.L.M., 10th Dist. Franklin No. 16AP-722, 2017-Ohio-2772, ¶

9, citing State v. Tauch, 10th Dist. Franklin No. 13AP-327, 2013-Ohio-5796, ¶ 7. "De novo

appellate review means that this court independently reviews the record and affords no

                                              -4-
                                                                    Clermont CA2019-12-100

deference to a trial court's decision." State v. Laghaoui, 12th Dist. Warren No. CA2017-06-

098, 2018-Ohio-2261, ¶ 22, citing State v. Walker, 10th Dist. Franklin No. 06AP-810, 2007-

Ohio-4666, ¶ 10.

       {¶ 14} If the court finds the applicant to be eligible for record sealing under R.C.

2953.52, the court must then use its discretion to (1) consider objections, if any, raised by

the prosecutor, and (2) weigh the interests of the applicant to seal the record against the

legitimate needs, if any, of the government to maintain those records. R.C. 2953.52(B)(2)(c)

and (d). An abuse of discretion standard is applied when reviewing a trial court's resolution

of these issues. State v. L.F., 2020-Ohio-420 at ¶ 10, citing State v. C.A., 10th Dist. Franklin

No. 14AP-738, 2015-Ohio-3437, ¶ 10; and In re Application for the Sealing of the Records

of A.R.H., 10th Dist. Franklin No. 18AP-554, 2019-Ohio-1325, ¶ 9. "An abuse of discretion

implies that the court's attitude was unreasonable, arbitrary, or unconscionable." State v.

Miller, 12th Dist. Preble No. CA2019-11-010, 2021-Ohio-162, ¶ 29, citing State v. Widmer,

12th Dist. Warren No. CA2012-02-008, 2013-Ohio-62, ¶ 170.

       {¶ 15} Baston argues the municipal court abused its discretion by denying his

application to seal the record in Case No. 2006CRB04412 because "any reasonable

person" would have a "legitimate reason" to "expect" the application would have been

granted. However, even when ignoring the issue of whether Baston was even eligible to

have his record sealed given that he is currently serving a 40-year prison term in an Indiana

prison, a court is not required to grant an applicant's request to seal a record simply because

such a request was made. Rather, it is the applicant making the request "who bears the

burden to demonstrate the need for sealing the record."            State ex rel. Podolsky v.

Wenninger, 12th Dist. Brown No. CA2013-12-019, 2014-Ohio-3288, ¶ 31, citing State v.

Gross, 12th Dist. Warren No. CA2010-03-030, 2011-Ohio-55, ¶ 5.              This requires the

applicant to present evidence to demonstrate the applicant's interest in having the

                                              -5-
                                                                    Clermont CA2019-12-100

requested record sealed. State v. Hooks, 10th Dist. Franklin No. 15AP-522, 2016-Ohio-

3138, ¶ 14.

       {¶ 16} Here, except for making a generalized claim that sealing the record could

benefit him for "employment, pardons, background-check errors, over-restrictive hiring rules

and more…," Baston provided the municipal court with no evidence to show why that record

should be sealed. That is to say, given the record properly before this court, Baston fell

well short of what was required of him to meet his burden of proof to demonstrate the need

for sealing the record in Case No. 2006CRB04412. See, e.g., State v. Wilson, 10th Dist.

Franklin Nos. 13AP-684 and 13AP-685, 2014-Ohio-1807, ¶ 17 (applicant failed to meet his

burden of proof requiring him to demonstrate the need for sealing a record where applicant

"did not appear at the hearing, or otherwise present any evidence to demonstrate his

interest in having the record of the no bill sealed"); State v. Herrick, 11th Dist. Geauga No.

2020-G-0252, 2020-Ohio-6917, ¶ 21 (applicant did not meet his burden of proof requiring

him to demonstrate the need for sealing a record where applicant "failed to identify any

particular negative economic, social, or legal consequences of maintaining the public

record" and "did not specifically identify how his privacy interests outweigh the public's right

to access the records").

       {¶ 17} It is an abuse of discretion to grant an applicant's request to seal a record

when the applicant fails to provide information to support his or her interest in sealing a

record beyond asserting, without evidentiary support, that he or she qualifies for sealing

under the statute. See, e.g., State v. Draper, 10th Dist. Franklin No. 14AP-791, 2015-Ohio-

1781, ¶ 13 ("based on precedent, we find the trial court abused its discretion in granting

appellee's application to seal the records of her dismissed charges" where appellee failed

"to provide information supporting her interest in sealing her records beyond asserting,

without evidentiary support, that she qualifies for sealing under the statute"); see also State

                                              -6-
                                                                   Clermont CA2019-12-100

v. Porter, 10th Dist. Franklin No. 14AP-158, 2014-Ohio-4068, ¶ 13 ("[m]erely reciting the

statutory requirements is insufficient to satisfy an applicant's burden to establish [the

applicant's] interests in having [the applicant's] record sealed"). That is exactly what Baston

attempted to do here. Therefore, finding no error in the municipal court's decision denying

Baston's application to seal the record in Case No. 2006CRB04412, Baston's single

assignment of error lacks merit and is overruled.

       {¶ 18} Judgment affirmed.


       PIPER, P.J., and BYRNE, J., concur.




                                              -7-